Citation Nr: 0712035	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-08 738	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran timely appealed the January 10, 2003, 
rating decision which assigned an effective date of November 
16, 2000, for the award of service connection for functional 
dyspepsia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 administrative decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  In that decision, the RO found 
that the veteran had not submitted a timely appeal of a 
January 2003 rating decision granting service connection for 
functional dyspepsia and assigning an effective date of 
November 16, 2000, as the date of service connection.  The 
veteran disagreed with the January 2003 decision, seeking an 
earlier effective date for the award of service connection.  

In correspondence received at the VA in April 2005, the 
veteran stated that he wished to open a claim for an earlier 
effective date for service-connected dyspepsia currently 
rated 10 percent disabling, on the basis of clear and 
unmistakable error (CUE) in an earlier rating decision.  In 
this regard, it is noted that in a March 2004 rating 
decision, the RO denied a claim of CUE in a March 27,1979, 
rating decision which denied service connection for 
functional dyspepsia.  The Board refers this matter to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1974 to May 1978.

2.  On September 27, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, later confirmed by an April 2007 statement 
from the veteran's representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


